        Case 9:20-cr-00020-DLC Document 56 Filed 01/27/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,                           CR 20–20–M–DLC

                      Plaintiff,

vs.                                                         ORDER

BRANDON MITCHELL DARRAH,

                      Defendant.

      Before the Court is Defendant Brandon Mitchell Darrah’s Unopposed

Motion for Final Order of Forfeiture. (Doc. 55.) After reviewing the motion, the

Court FINDS that:

      (1)   The government commenced this action pursuant to 18 U.S.C.

§ 924(d);

      (2)   The Court entered a preliminary order of forfeiture on November 13,

2020 (Doc. 44);

      (3)   The government provided all known interested parties an opportunity

to respond and that publication has been effected as required by 18 U.S.C.

§ 982(b)(1) and 21 U.S.C. § 853(n)(1) (Doc. 55 at 2); and

      (4)   Cause appears to support the issuance a forfeiture order under 18

U.S.C. § 924(d).

                                       -1-
           Case 9:20-cr-00020-DLC Document 56 Filed 01/27/21 Page 2 of 2



         Accordingly, IT IS ORDERED that:

         (1)   The motion (Doc. 55) is GRANTED;

         (2)   Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

               •     Smith and Wesson, Model 686, .3578 revolver (serial number
                     CYM4361); and
               •     123 rounds of assorted ammunition.

         (3)   The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with the law.

         DATED this 27th day of January, 2021.




                                           -2-
